Citation Nr: 1704514	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for non-ischemic cardiomyopathy.  

5.  Entitlement to service connection for a cervical spine disability to include degenerative disc disease and degenerative joint disease.  

6.  Entitlement to service connection for a lumbar spine disability to include degenerative disc disease and degenerative joint disease.  

7.  Entitlement to service connection for a bilateral hip disability.  

8.  Entitlement to service connection for a bilateral ankle disability.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to a rating in excess of 10 percent for left knee medial tibial plateau tenderness with chondromalacia patella and patellar tricompartment osteoarthritis.  

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had been received to reopen the claim for service connection for a right knee disability; denied service connection for a right knee disability, diabetes mellitus, non-ischemic cardiomyopathy, cervical spine degenerative joint disease with a herniated disc, lumbar spine degenerative joint disease, bilateral hip pain, bilateral ankle pain, and hypertension; recharacterized the service-connected left knee disability as left knee medial tibial plateau tenderness with chondromalacia patella and patellar tricompartment osteoarthritis rated as 10 percent disabling; and denied TDIU.  The Veteran appeared at a July 2015 hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript is of record.  


FINDINGS OF FACT

1.  An April 1969 rating decision denied service connection for a right knee disability.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  The April 1969 rating decision denying service connection for a right knee disability is final.  

3.  At the July 2015 Board hearing, the Veteran withdrew the appeal for service connection for diabetes mellitus.  

4.  In a January 2015 written statement, the Veteran withdrew the appeal for service connection for non-ischemic cardiomyopathy.  


CONCLUSIONS OF LAW

1.  The August 1969 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for a right knee disability has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  

3.  The issue of entitlement to service connection for diabetes mellitus has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The issue of entitlement to service connection for non-ischemic cardiomyopathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE) where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

An August 1969 rating decision denied service connection for a right knee disability because the claim disability was not shown by evidence of record.  The Veteran was informed in writing of that decision and his appellate rights in September 1969.  He did not submit a timely notice of disagreement with the August 1969 rating decision or submit material evidence within one year of that decision.  

At the time of the August 1969 rating decision, the evidence included the Veteran's service medical records which showed that the Veteran complained of right knee pain in February 1968.  He was noted to have a "past X-ray report of chondromalacia."  A diagnosis of chondromalacia was advanced.  The report of a July 1969 VA examination found that the Veteran complained of right knee pain which began in 1965 while he was in the Navy.  The Veteran was diagnosed with a "history int[ernal] derangement knees."  

New and material evidence pertaining to the issue of service connection for a right knee disability was not received by VA or constructively in VA possession within one year of written notice to the Veteran of the August 1969 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the August 1969 rating decision includes VA examination and clinical documentation, private clinical documentation, the transcript of the July 2015 Board hearing, and written statements from the Veteran.  An October 2008 VA right knee magnetic resonance imaging (MRI) study notes that "p[atien]t with original injury when he fell onto a lower deck of an aircraft carrier ... was blown off the main deck by jet exhaust."  Impressions of "[anterior cruciate ligament] tear complete or near complete" and "tricompartmental degenerative changes" were made.  The Board finds that the October 2008 VA right knee MRI study is of such significance that it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.


Withdrawal

At the July 2015 Board hearing, the accredited representative expressly stated that the Veteran was "withdrawing the claims for the diabetes and the heart condition."  The Veteran testified further that he was in agreement with the withdrawal.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the accredited representative has effectively withdrawn the Veteran's appeals from the denials of service connection for diabetes mellitus and non-ischemic cardiomyopathy.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  The appeals from the denials of service connection for diabetes mellitus and non-ischemic cardiomyopathy must be dismissed.  38 U.S.C.A. § 7105 (2016).  


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

The appeal on the issue of entitlement to service connection for diabetes mellitus is dismissed.  

The appeal on the issue of entitlement to service connection for non-ischemic cardiomyopathy is dismissed.  


REMAND

The Veteran asserts that service connection for a recurrent right knee disability is warranted as he sustained recurrent right knee injury residuals when he was blown off of an aircraft carrier deck by a jet engine exhaust blast and fell many feet onto a gun mount or, in the alternative, his recurrent right knee disability is related to the service-connected left knee medial tibial plateau tenderness with chondromalacia patella and patellar tricompartment osteoarthritis.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left knee medial tibial plateau tenderness with chondromalacia patella and patellar tricompartment osteoarthritis; right third finger laceration scar residuals, and bilateral hearing loss.  

A February 1968 naval treatment record states that the Veteran complained of right knee pain.  He was noted to have a "past X-ray report of chondromalacia."  A diagnosis of chondromalacia was advanced.  The report of a July 1969 VA examination states that the Veteran complained of right knee pain which began in 1965 while he was in the Navy.  The Veteran was diagnosed with a "history int[ernal] derangement knees."  The October 2008 VA right knee MRI study notes that "p[atien]t with original injury when he fell onto a lower deck of an aircraft carrier ... was blown off the main deck by jet exhaust."  Impressions of "[anterior cruciate ligament] tear complete or near complete" and "tricompartmental degenerative changes" were advanced.  

The report of an April 2009 VA examination states that the Veteran "had evidence of a torn [anterior cruciate ligament] as well as tricompartmental degeneration of his right knee."  The examiner did not address the relationship, if any, between the diagnosed right knee disabilities and either active service or the service-connected left knee disability.  

The report of May 2011 VA examination states that a July 2010 X-ray studies revealed "bilateral knee degenerative joint disease."  The examiner did not address the relationship, if any, between the diagnosed right knee degenerative joint disease and either active service or the service-connected left knee disability.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the April 2009 and May 2011 VA examinations, the Board finds that further VA knee examination is required to adequately resolve the issues raised in the appeal.  

Clinical documentation dated after May 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserts that service connection for cervical spine, lumbar spine, right ankle, and left ankle disabilities and hypertension is warranted as the claimed disabilities were incurred secondary to service-connected knee disability.  

An April 2009 VA examination report states that contemporaneous spinal electrodiagnostic studies made findings consistent with both cervical spine degenerative disc disease and lumbar spine degenerative disc disease.  The Veteran was diagnosed with cervical spine degenerative joint disease with a herniated disc and lumbar spine degenerative joint disease.  The examiner commented that "regarding whether these conditions are related to his knee injury in the military, I am not able to resolve this specific question without resorting to speculation."  The Board observes that the phrase "without resort to speculation" should indicate the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The opinion in the April 2009 VA examination report expresses the examiner's limitations.  

A September 2015 written statement from R. Rubio, M.D., states that generally, "patients with knee injury develop more back pain and abnormal posture due to having to alter their posture because of the constant pain affiliated with the injury."  

Because of the cited deficiencies in the April 2009 VA examination and Dr. Rubio's opinion, the Board finds that further VA spine examination is necessary.  

VA clinical documentation dated in January 2009 indicates that the Veteran was seen for ankle pain.  No ankle diagnosis was made.  The Veteran has not been provided a VA examination which addressed the ankles.  

The report of an April 2009 VA examination states that that the Veteran was diagnosed with "hypertension which predated his diabetes."  The examiner did not address the relationship, if any, between the diagnosed hypertension and either active service or a service-connected left knee disability.  Therefore, the Board finds that further VA hypertension examination is needed.  

The Veteran has submitted a timely notice of disagreement to the denial of service connection for a right and left hip disabilities.  A statement of the case that addresses those issues has not been issued.  Where a Veteran has submitted a timely notice of disagreement with an adverse decision and no statement of the case has been issued, the Board should remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran contends that the service-connected left knee medial tibial plateau tenderness with chondromalacia patella and patellar tricompartment osteoarthritis warrants assignment of a rating in excess of 10 percent.  

The Veteran was last provided a VA knee examination in May 2011.  At the July 2015 Board hearing, the Veteran testified that the left knee disability and associated pain had increased in severity.  Because of the reported increase in severity of the left knee disability, further VA knee examination is required.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with other issues being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the recurrent right knee, cervical spine, lumbar spine, right ankle, left ankle, and hypertension disabilities and the service-connected left knee medial tibial plateau tenderness with chondromalacia patella and patellar tricompartment osteoarthritis since May 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after May 2011.  

3.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified recurrent right knee, right ankle, and left ankle disabilities and any relationship to active service or service-connected disabilities and the current severity of the service-connected left knee disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right knee, right hip, right ankle, and left ankle disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified right knee, right hip, right ankle, or left ankle disabilities had their onset during active service or are related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any right knee, right hip, right ankle, or left ankle disabilities are due to or the result of the service-connected left knee, right third finger scar, and hearing loss disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any right knee, right hip disability, right ankle, or left ankle disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected left knee, right third finger scar, and hearing loss disabilities?  

(e)  Specifically address the impact of the left knee disability on the Veteran's vocational pursuits.  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected left knee, right third finger scar, and hearing loss disabilities.

(f)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the knees.  The examiner should state whether there is any additional loss of left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(g)  State whether there is any recurrent subluxation or lateral instability of the left knee, and if so, opine as to the severity.

4.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified cervical spine and lumbar spine disabilities and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all cervical and lumbosacral spine disabilities found.

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent cervical spine and lumbosacral spine disabilities had their onset during active service or are related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any cervical or lumbosacral spine disabilities are due to the service-connected left knee, right third finger scar, and hearing loss disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any cervical or lumbosacral spine disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected left knee, right third finger scar, and hearing loss disabilities?  

5.  Schedule the Veteran for a VA hypertension examination to assist in determining the etiology of diagnosed hypertension and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension had its onset during active service or is related to any incident of service?  

(b)  Is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension is due to the service-connected left knee, right third finger scar, and hearing loss disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected left knee, right third finger scar, and hearing loss disabilities?  

6.  Issue a statement of the case which addresses the issues of entitlement to service connection for right and left hip disabilities.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those claim.  If a timely substantive appeal is received, return those claims to the Board.

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


